        Case 3:20-cv-00738-JAM Document 125 Filed 04/30/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                               Plaintiff,            CASE NO. 3:20-cv-00738-JAM
 v.

 BENISTAR, ET AL.

                               Defendants.


   PLAINTIFF’S REPLY MEMORANDUM IN RESPONSE TO BRIEF OPPOSING
   PLAINTIFF’S MOTION TO AMEND COMPLAINT AND JOIN ADDITIONAL
    DEFENDANTS FILED BY ALLIANCE CHARITABLE TRUST, ATLANTIC
 CHARITABLE TRUST, AVON CHARITABLE TRUST, CARPENTER CHARITABLE
                TRUST, AND PHOENIX CHARITABLE TRUST

       Universitas Education, LLC (“Universitas”) files this memorandum of law, along with the

attached exhibits, in further support of its Motion to Amend the Complaint.

                                        BACKGROUND

       Universitas moved to amend the Complaint so as to include additional claims and join

additional parties involved in the criminal enterprise controlled by Daniel Carpenter (hereinafter

“Benistar”), which Mr. Carpenter uses to conceal assets from creditors. In response, Defendants

Alliance Charitable Trust, Atlantic Charitable Trust, Avon Charitable Trust, Carpenter Charitable

Trust, and Phoenix Charitable Trust (hereinafter collectively the “Charitable Trusts”) filed an

opposition brief predicated almost entirely upon demonstrably false allegations. The Charitable

Trusts’ reliance upon demonstrably false statements has been a theme throughout this proceeding.

[See e.g., Dkt. #110 at 33 (“It is disturbing that the Defendant Trusts have tried to make a factual

claim about Daniel Carpenter’s citizenship that their counsel should know is obviously untrue.”)].

The use of knowingly false factual statements is also consistent with Mr. Carpenter’s actions in



                                                 1
        Case 3:20-cv-00738-JAM Document 125 Filed 04/30/21 Page 2 of 10




other litigations involving entities under his control. See e.g., Universitas Educ., LLC v. Avon

Capital, LLC, No. 14-FJ-05-HE, 2020 U.S. Dist. LEXIS 251679, at *64 (W.D. Okla. Oct. 20,

2020) (noting that Carpenter-controlled entity’s claims on summary judgment amounted to “bold

factual misstatements”).

       The Charitable Trusts claim that they were included in a “series of restraining notices”

submitted by Universitas. [Dkt. #121-1 at 5-6]. This is demonstrably false. Only the Carpenter

Charitable Trust is identified in these restraining notices – the other four Charitable Trusts are not

mentioned. [Dkt. #121-4].

       The Charitable Trusts’ allegations concerning SDM Holdings, LLC (“SDM”) are

demonstrably false on numerous levels. First, Universitas did not “file claims” against SDM – Mr.

Carpenter and Mr. Trudeau worked together to launder the money stolen from Universitas and

purchase SDM with the laundered funds, and thus Universitas is garnishing SDM. See Avon

Capital, 2020 U.S. Dist. LEXIS 251679. Nor is SDM owned by the Charitable Trusts. The

ownership of SDM was the subject of discovery in the Oklahoma garnishment proceeding – SDM

is wholly owned by Avon Capital, LLC. See id. at *67 (“Because Avon-WY owns one hundred

percent of the membership interests in SDM ….”). This is confirmed, inter alia, by sworn

testimony from the sole trustee for the Charitable Trusts. (Exhibit 1.) 1

       The Charitable Trusts’ claims concerning the Avon Old Farms School are likewise

demonstrably false on numerous levels. The Charitable Trusts falsely claim that: (i) Universitas

“went after” the Avon Old Farms School, (ii) that this dispute took place in 2017, (iii) that

Universitas sought over $500,000, and (iv) that Universitas recovered contributions made to the




1The date in Mr. Carpenter’s affidavit is wrong. The Purchase Agreement whereby Avon Capital,
LLC purchased SDM is dated December 30, 2009.

                                                  2
         Case 3:20-cv-00738-JAM Document 125 Filed 04/30/21 Page 3 of 10




Avon Old Farms School in 1997. [Dkt. #121-1 at 6]. Universitas never “went after” the Avon Old

Farms School – Universitas settled with the Avon Old Farms school concerning donations that

Universitas alleged to be fraudulent transfers. (Exhibit 2.) The donations that Universitas claimed

were fraudulent totaled less $500,000. (Exhibit 2.) This settlement took place in 2014 and was for

substantially less than $500,000. (Exhibit 2.) Moreover, the parties identified every donation that

Universitas believed to be fraudulent – every donation occurred after Mr. Carpenter stole

Universitas’ money. (Exhibit 2.) The Charitable Trusts’ claim that the donations at issue were

made in 1997 is both erroneous and entirely false.

                                            ARGUMENT

         The Charitable Trusts’ arguments against permitting Universitas to amend the Complaint

fail. Universitas’ proposed claims are not futile, nor would Universitas’ proposed claims be unduly

prejudicial upon the Charitable Trusts. See A.V. By Versace, Inc. v. Gianni Versace S.P.A., 87 F.

Supp. 2d 281, 299 (S.D.N.Y. 2000) (explaining that prejudice must arise to undue prejudice in

order to constitute grounds for denying leave to amend the pleadings) (quoting Foman v. Davis,

371 U.S. 178 (1962)). Moreover, the Charitable Trusts’ arguments were clearly brought in bad

faith. See Thomas v. Girardi, 611 F.3d 1027, 1061 (9th Cir. 2010) (explaining that “recklessly or

intentionally misrepresenting facts constitutes ... bad faith ....”) (internal citations omitted).

    I.      The Charitable Trusts do not Successfully Argue the Futility of Universitas’ Proposed
            Claims.

         The Charitable Trusts allege that Universitas’ proposed claims are futile because (1) they

are barred by the statute of limitations and/or (2) barred by res judicata. Both of these arguments

fail to demonstrate that Universitas’ proposed claims are futile.




                                                    3
        Case 3:20-cv-00738-JAM Document 125 Filed 04/30/21 Page 4 of 10




           a. UNIVERSITAS’ PROPOSED UNJUST ENRICHMENT CLAIMS ARE NOT BARRED BY THE
              STATUTE OF LIMITATIONS.

       The Charitable Trusts erroneously claim that Delaware’s statute of limitations applies to

Universitas’ proposed unjust enrichment claims. [Dkt. #121-1 at 3]. This is incorrect – Universitas’

proposed unjust enrichment claims are subject to the Connecticut statute of limitations. See

Reclaimant Corp. v. Deutsch, 332 Conn. 590, 599-611 (2019) (holding that statute of limitations

is a procedural matter and thus Connecticut statute of limitations applies to unjust enrichment

claims). Under Connecticut law, there is no statute of limitations for unjust enrichment claims

because such claims seek equitable relief and are not legal claims. See id. at 611-15. Thus,

Universitas’ proposed unjust enrichment claims are not barred by any statute of limitations.

           b. UNIVERSITAS’ PROPOSED CLAIMS ARE NOT BARRED BY RES JUDICATA.

       The applicability of res judicata to Universitas’ proposed claims depends largely upon how

the Court rules upon Universitas’ motion for reconsideration. [See Dkt. #117]. Universitas is not

seeking to relitigate this issue here. Suffice to say that res judicata does not apply to Universitas’

proposed alter ego claims because the proposed defendants were not defendants in the underlying

litigation, and thus the facts concerning Mr. Carpenter’s domination and abuse of these entities

was not at issue in the underlying litigation. See Ren-Cris Litho, Inc. v. Vantage Graphics, 96-

7802, 1997 U.S. App. LEXIS 3333, at *6-*15 (2d Cir. Feb. 24, 1997) (finding that post-judgment

alter ego claims should have been brought in prior fraudulent conveyance action, and thus applying

res judicata to post-judgment alter ego claims, in large part because both proceedings concerned

the same facts); Theatre Row Phase II Assocs. v. H & I Inc., 443 B.R. 592, 598-601 (S.D.N.Y.

2011) (same); see also Bd. of Trs. of the Trucking Emples. of N. Jersey Welfare Fund, Inc. v.

Caliber Auto Transfer, Inc., No. 09-6447 (DRD), 2010 U.S. Dist. LEXIS 57759, at *61 (D.N.J.

June 11, 2010) (“… the question of whether the Plaintiffs had enough information about the


                                                  4
         Case 3:20-cv-00738-JAM Document 125 Filed 04/30/21 Page 5 of 10




interrelatedness of the Caliber Enterprise during the underlying adjudications is a factual question

that cannot be resolved by reference to the Amended Complaint alone. Where the merit of an

affirmative defense it is not clear from the face of a complaint it may not be resolved on a Rule

12(b)(6) motion.”) (internal citations omitted). Nor does res judicata apply to Universitas’

proposed unjust enrichment claim against the Charitable Trusts as this claim encompasses

allegations beyond the scope of the underlying fraudulent conveyance action concerning the

Spencer insurance proceeds. [See e.g., Dkt. #118-1 ¶ 184 (discussing proceeds from Mr.

Carpenter’s book), Dkt. #118-3 ¶ 137 (same)].

         To the extent that Universitas’ awareness of the Defendants during the fraudulent

conveyance action precludes a post-judgment alter ego claim, the Charitable Trusts have only

demonstrated that Universitas was aware of the Carpenter Charitable Trust. Accordingly,

Universitas’ claims against the remaining Charitable Trusts would not be barred by res judicata.

The Charitable Trusts point to the affidavit of J. Edward Waesche as evidence that Universitas had

knowledge of the Charitable Trusts – the affidavit was executed over a year after the conclusion

of the proceeding in which the Court said that Universitas could have brought its alter ego claims.

[Dkt. #110 at 24 (identifying the second turnover proceeding against Mr. Carpenter as proceeding

in which claims could have been brought)]. Clearly, an affidavit executed in 2016 did not put

Universitas on notice of potential claims in 2014, and thus this affidavit is irrelevant to any res

judicata analysis.

   II.      The Charitable Trusts Fail to Demonstrate that they would be Unduly Prejudiced by
            Universitas’ Proposed Claims.

         The Charitable Trusts claim that the proposed claims will unduly prejudice them because

the new parties and new claims will require additional discovery, which will increase litigation

costs and delay resolution of this proceeding. [Dkt. #121-1 at 4-5]. The Charitable Trusts further


                                                 5
        Case 3:20-cv-00738-JAM Document 125 Filed 04/30/21 Page 6 of 10




allege that Universitas’ seeks to amend the Complaint in bad-faith. [Dkt. #121-1 at 5]. The

Charitable Trusts’ assertions about litigation costs and delay are disingenuous – Mr. Carpenter and

his affiliates are responsible for the entirety of all post-judgment litigation in this dispute. See

Universitas Educ., LLC v. Nova Grp., Inc., No. 11CV1590-LTS-HBP, 2014 U.S. Dist. LEXIS

143667, at *6 (S.D.N.Y. Oct. 8, 2014) (explaining that all litigation subsequent to the confirmation

of the arbitration award was “necessitated by the relentless efforts of [Benistar] to prevent

Universitas from realizing the benefit of its arbitration victory”). The Defendants would have

resolved this dispute years ago if they were at all concerned with either of these factors.

       New issues are not prejudicial unless the opposing party would be confronted with some

unique difficulty in defending against the new issues, and thus new claims do not prejudice

defendants when they are closely related to the original claims. See Duling v. Gristede’s Operating

Corp., 265 F.R.D. 91, 102-03 (S.D.N.Y. 2010). This is a post-judgment proceeding to enforce a

judgment against Mr. Carpenter – Universitas already filed constructive trust claims and alter ego

claims against the Charitable Trusts based on allegations that the Charitable Trusts are participants

in the Benistar asset diversion scheme, and the proposed unjust enrichment claim concerns the

diversion of Mr. Carpenter’s assets. The entirety of Mr. Carpenter’s asset diversion scheme

constitutes a single transaction, and thus the proposed unjust enrichment claim involves claims

already at issue in this proceeding. See AKH Co. v. Universal Underwriters Ins. Co., No. 13-2003-

JAR-KGG, 2018 U.S. Dist. LEXIS 72849, at *18-*20 (D. Kan. Apr. 30, 2018). Therefore, the

proposed unjust enrichment claim is related to this proceeding, and thus is not prejudicial to the

Charitable Trusts. See id.

           a. THE CHARITABLE TRUSTS UNSUCCESSFULLY ARGUE THAT THE EXPENDITURE                     OF
              ADDITIONAL RESOURCES WOULD CAUSE UNDUE PREJUDICE.

       The expenditure of additional money and/or time does not constitute undue prejudice,


                                                  6
        Case 3:20-cv-00738-JAM Document 125 Filed 04/30/21 Page 7 of 10




especially when, as here, discovery has not been completed and no trial date has been set. See A.V.

by Versace, 87 F. Supp. 2d at 299 (“… even if discovery were prolonged, ‘the adverse party’s

burden of undertaking discovery, standing alone, does not suffice to warrant denial of a motion to

amend a pleading.’ Allegations that an amendment will require the expenditure of additional time,

effort, or money do not constitute ‘undue prejudice.’”); see also Duling, 265 F.R.D. at 100-01

(explaining that “the need for new discovery is not sufficient to constitute undue prejudice on its

own” and “the fact that an amendment will require a party to invest additional resources in

litigation is not sufficient grounds for its denial”) (internal citations omitted). Furthermore, Mr.

Carpenter and his associates have invested eight years and millions of dollars into delaying and

frustrating Universitas’ attempts to enforce its judgment, and thus any additional expenditures

incurred by the Defendants as a result of the proposed amendments are immaterial. See Oneida

Indian Nation v. Cty. of Oneida, 199 F.R.D. 61, 80 (N.D.N.Y. 2000) (explaining that expenditure

of additional resources “is almost meaningless in this context where apparently money has been

no object when it comes to … defending these claims.”). Nor would the addition of new defendants

unduly prejudice the Charitable Trusts as their joinder will not re-open discovery or subject the

Charitable Trusts to duplicative discovery efforts. See Kiarie v. Dumbstruck, Inc., 473 F. Supp. 3d

350, 359-60 (S.D.N.Y. 2020) (collecting cases); see also Wubben v. Yankton Cty., No. 4:19-CV-

04109-KES, 2020 U.S. Dist. LEXIS 123908, at *21 (D.S.D. July 15, 2020) (providing that claims

against new defendants do not meaningfully prejudice existing defendants).

           b. THE CHARITABLE TRUSTS FAIL         TO   DEMONSTRATE    THAT THE   DELAY WOULD      BE
              UNDULY PREJUDICIAL.

       Delay resulting from additional discovery is not a convincing reason to deny leave to

amend the complaint. See Oneida Indian Nation, 199 F.R.D. at 78. Any delay resulting from

additional briefing is also not unduly prejudicial See Duling, 265 F.R.D. at 101. Delay causes


                                                 7
        Case 3:20-cv-00738-JAM Document 125 Filed 04/30/21 Page 8 of 10




undue prejudice when leave to amend the pleadings is sought late in the proceedings and/or after

there has already been substantial discovery. See Oneida Indian Nation, 199 F.R.D. at 77-78

(“[T]here is a relationship between delay and prejudice such that ‘prejudice tends to increase with

delay.’ Accordingly, ‘a proposed amendment . . . [is] especially prejudicial . . . when discovery

has already been completed and the non-movant has already filed a motion for

summary judgment.’”); see also Abrams v. Waters, Civil Action No. 3: 17 - CV - 1659 (CSH),

2019 U.S. Dist. LEXIS 219551, at *6-*8 (D. Conn. Dec. 21, 2019) (explaining that new causes of

action, after numerous amendments and related discovery, constitute undue prejudice because it

requires “a whole new round of discovery” late in the proceedings); Baez v. Delta Airlines, Inc.,

2013 U.S. Dist. LEXIS 133628, at *24-*25 (S.D.N.Y. Sep. 18, 2013) (“Prejudice may be found if

the amendment is sought after discovery has already closed.”) (internal citations omitted).

Amending the Complaint would not cause undue delay.

           c. THE CHARITABLE TRUSTS         DO NOT   ADEQUATELY ALLEGE THAT UNIVERSITAS
              ACTED IN BAD FAITH.

       In order to allege bad-faith, the Charitable Trusts must assert more than mere delay or

inadvertence, such as wrongfully attempting to gain a tactical advantage. See Oneida Indian, 199

F.R.D. at 80-81. The Charitable Trusts made no such allegations, and thus bad-faith is not a

relevant consideration.

                                        CONCLUSION

       Universitas seeks to amend the Complaint in order to better achieve justice and increase

judicial economy. The proposed claims are not futile and would not unduly prejudice the

Defendants. Universitas respectfully requests that the Court grant Universitas leave to amend the

Complaint and join additional defendants.




                                                8
      Case 3:20-cv-00738-JAM Document 125 Filed 04/30/21 Page 9 of 10




Dated: Alexandria, VA
       April 30, 2021
                                         PLAINTIFF UNIVERSITAS EDUCATION,
                                         LLC,

                                         By: /s/ Joseph L. Manson III          /
                                         Joseph L. Manson III
                                         Law Offices of Joseph L. Manson III
                                         600 Cameron Street
                                         Alexandria, VA 22314
                                         Tel. 202-674-1450
                                         Fax. 703-340-1642
                                         Em. jmanson@jmansonlaw.com
                                         Admitted Pro Hac Vice

                                         Its Attorney




                                     9
        Case 3:20-cv-00738-JAM Document 125 Filed 04/30/21 Page 10 of 10




                                        CERTIFICATION

        I hereby certify that on April 30, 2021 a copy of foregoing memorandum was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court's
electronic filing system. Parties may access this filing through the Court's CM/ECF System.

                                                               /s/ Joseph L. Manson III




                                                  10
